NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                   Argued July 5, 2018 
                                  Decided July 20, 2018 
                                              
                                          Before 
 
                         DIANE P. WOOD, Chief Judge 
                          
                         MICHAEL Y. SCUDDER, Circuit Judge 
                          
                         AMY J. ST. EVE, Circuit Judge 
 
No. 17‐2993 
 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Western District of 
                                                Wisconsin. 
      v.                                         
                                                No. 3:17‐cr‐00013‐jdp‐1 
KARL L. MCKENZIE, SR.,                           
      Defendant‐Appellant.                      James D. Peterson, 
                                                Chief Judge. 
 
 
                                       O R D E R 

       Karl McKenzie gave an associate a locked box filled with nearly two pounds of 
methamphetamine. McKenzie, however, had the associate’s key. Contending that the 
associate never “possessed” the drugs, McKenzie argues on appeal that he was 
erroneously convicted of “distributing” those drugs in violation of 21 U.S.C. § 841(a)(1). 
The district judge denied his motion for acquittal and declined to instruct the jury that 
“distribution” requires the recipient to “possess” the drugs. We affirm. 
        
       The parties agree on the relevant facts presented to the jury. McKenzie schemed 
with a partner, Timothy Vaillancourt, to obtain methamphetamine for distribution from 
No. 17‐2993                                                                            Page 2 
 
a supplier. McKenzie and Vaillancourt had worked together on previous 
methamphetamine deals. By February 2017, however, when this deal occurred, 
Vaillancourt was working as a confidential informant gathering evidence against 
McKenzie.   
         
        The deal began as planned. McKenzie met the supplier and returned to Ashland, 
Wisconsin, to hand off the drugs to Vaillancourt. They met in their respective vehicles 
in a parking lot outside of town. Before driving into town, McKenzie fretted that his 
Florida vehicle plates might make it more likely that police would pull him over. He 
gave the drugs to Vaillancourt—who had Wisconsin plates—in a locked box. The pair 
had used this box to transfer drugs and money between themselves before. In fact, 
Vaillancourt explained at trial that McKenzie had previously lost his key to the box and 
so Vaillancourt lent McKenzie his key, which McKenzie never returned. When 
Vaillancourt received the box, he expected that it contained drugs. He asked McKenzie 
if “it” was in the box; McKenzie said it was.   
         
        The scheme ended after McKenzie and Vaillancourt left the parking lot. They 
drove off in separate cars, intending to weigh out the drugs at a clothing store 
McKenzie owned. When they arrived, law enforcement was waiting to arrest McKenzie 
and seize the drugs. Vaillancourt thought he had a key to the lockbox, and discussed 
opening the box with the arresting officers. But they did not find a key on Vaillancourt; 
instead, an officer checked McKenzie’s key ring and found the key to the box there. 
         
        McKenzie was charged with one count of distributing over 500 kilograms of 
methamphetamine in violation of 21 U.S.C. § 841(a)(1). At his jury trial, his defense was 
that he did not “distribute” drugs to Vaillancourt. He used this syllogism: With no key 
to the lockbox, Vaillancourt could not get the drugs; if Vaillancourt could not get to 
them, he never “possessed” them; and if Vaillancourt never possessed them, McKenzie 
never “distributed” them to him. The district judge denied counsel’s motion for a 
directed verdict of acquittal based on this theory. See FED. R. CRIM. P. 29. The judge also 
declined to instruct the jury on the defense’s theory of the necessity of “possession.” 
The judge further ruled that defense counsel could not argue about the meaning of 
“distribute” in closing. The jury returned a guilty verdict.   
         
        On appeal, McKenzie challenges the denial of his motion for acquittal, insisting 
that he cannot be guilty of “distributing” a controlled substance because that crime 
requires the transfer of possession of the drugs to the recipient. In the alternative, he 
argues that he is entitled to a new trial because the judge improperly refused to define 
No. 17‐2993                                                                            Page 3 
 
or give instructions regarding “possession” to the jury, to instruct the jury on his theory 
of the defense, or to allow him to argue that theory in closing.   
         
        We review both issues de novo. United States v. Armenta, 883 F.3d 1005, 1008 (7th 
Cir. 2018); United States v. Jackson, 598 F.3d 340, 345 (7th Cir. 2010). McKenzie’s success 
on appeal depends on two propositions: first, that a “distribution” requires the recipient 
to take “possession” of the drugs; and second, that the jury did not hear sufficient 
evidence that Vaillancourt possessed the drugs. Both propositions fail.     
         
        A recipient’s “possession”—meaning “physical custody” or “dominion and 
control,” United States v. Adams, 625 F.3d 371, 383 (7th Cir. 2010)—is not a requirement 
of “distribution.” The Controlled Substances Act penalizes defendants who 
“manufacture, distribute, or dispense … a controlled substance.” 21 U.S.C. § 841(a)(1). 
The general definition provision of the Act, id. § 802, explains that to distribute is “to 
deliver … a controlled substance or a listed chemical.” Id. § 802(11). The term “deliver” 
is defined in the Act as “the actual, constructive, or attempted transfer of a controlled 
substance or a listed chemical, whether or not there exists an agency relationship.” 
Id. § 802(8). But the term “transfer” is not defined, let alone defined as requiring 
“transfer of possession.”   
         
        A “transfer” may include transfers of interests in property less than 
“possession.” Black’s Law Dictionary defines “transfer” to include “every 
method—direct or indirect, absolute or conditional, voluntary or involuntary—of 
disposing of or parting with property or with an interest in property.” Transfer, BLACK’S 
LAW DICTIONARY (10th ed. 2014) (emphasis added). This definition covers McKenzie’s 
conduct. By giving Vaillancourt the box and getting in another car, he disposed of and 
parted with the drugs.   
         
        Moreover, the definition of “deliver” is broader than completed transfers; it also 
includes attempted or constructive transfers. 21 U.S.C. § 802(8). As the government 
points out, this definition focuses on what the distributor has done—endeavoring to 
expand control over the drugs to others—not on whether the intended recipient 
actually acquired control. Applying that definition, some courts have concluded that a 
“distribution” can occur even if the transaction is interrupted before the drugs change 
hands. See United States v. Tobin, 676 F.3d 1264, 1289 (11th Cir. 2012), abrogation on other 
grounds recognized by United States v. Castro, 736 F.3d 1308, 1313 (11th Cir. 2013) (holding 
that evidence of drugs’ shipment without proof of delivery sufficed to sustain a 
§ 841(a)(1) conviction); United States v. Brunty, 701 F.2d 1375, 1381–82 (11th Cir. 1983) 
No. 17‐2993                                                                            Page 4 
 
(concluding that distribution occurred in charging district even though drugs were 
transferred in neighboring judicial district); United States v. Oropeza, 564 F.2d 316, 322 
(9th Cir. 1977) (deciding that intercepted transaction was “distribution” because 
“attempted transfer constitutes … a delivery”). Here, even if the distribution was not to 
be completed until McKenzie and Vaillancourt arrived at the store, it still was 
chargeable as a delivery because it was an “attempted” transfer under § 802(8). 
         
        McKenzie replies that we should read “attempted transfer” out of the Act’s 
definition of “deliver.” He observes that an “attempt to distribute” is criminalized by 21 
U.S.C. § 846, the general “attempt” statute, yet he was charged with “distribution” 
under § 841, not “attempted distribution” under § 846. His argument might have some 
traction if the two statutes conflicted, but McKenzie does not argue that they have 
different meanings. The plain text of the statute governs, and it defines “distribution” as 
“delivery” and “delivery” as “attempted transfer.” Accordingly, the text of the Act 
defeats McKenzie’s argument. 
         
        The two cases that McKenzie cites—United States v. Bailey, 510 F.3d 726, 735 (7th 
Cir. 2007) and United States v. Johnson, 127 F.3d 625, 628 (7th Cir. 1997)—do not heighten 
the definition of “distribution.” In both cases we used the phrase “transfer of 
possession” to typify “distribution” under § 841(a)(1), but in neither case did we hold 
that “transfer of possession” is a requirement of “distribution.” Indeed, neither Bailey 
nor Johnson addressed whether the recipient had to take possession. They instead 
decided only whether sufficient evidence showed that the named defendant had been 
involved in a drug sale. These cases therefore do not control the meaning of the terms 
“distribute,” “deliver,” or “transfer.” See Bailey, 510 F.3d at 735–36; Johnson, 127 F.3d at 
628. McKenzie’s reliance on the jury instructions is similarly misplaced. Those 
instructions did not define “distribution” as requiring a “transfer of possession.” They 
merely stated that a defendant may distribute drugs if he “delivers … the controlled 
substance” or “transfers possession of the controlled substance.” See Pattern Criminal 
Jury Instructions of the Seventh Circuit 640 (2012 ed.) (revised Feb. 2013). 
         
        That brings us to the second proposition. Although we have concluded that a 
conviction under § 841(a)(1) does not require “possession” of the drugs by the intended 
recipient, the jury could reasonably have found that Vaillancourt did take possession. At 
this stage we must view the evidence in the light most favorable to the government. 
See United States v. Fouse, 578 F.3d 643, 649 (7th Cir. 2009). McKenzie argues that the 
evidence suggests that Vaillancourt was bound by their past practice to take the drugs 
to McKenzie’s store and await his permission to take a share of them. Viewing the 
No. 17‐2993                                                                           Page 5 
 
evidence in the light most favorable to the government, however, it supports a finding 
that McKenzie expected Vaillancourt to have access to the drugs in the box. 
Vaillancourt testified that the lockbox key McKenzie held was originally his key; he 
simply gave it to McKenzie because McKenzie had lost his own. In fact, Vaillancourt 
apparently had forgotten that he gave McKenzie his key and, when law enforcement 
seized the box, he believed that he still had it. No evidence shows that Vaillancourt was 
prohibited from accessing the drugs. A reasonable jury could find that Vaillancourt had 
“dominion” over the drugs, Adams, 625 F.3d at 383, and could have opened the lockbox 
to access them but for the temporary separation from his key.   
         
      McKenzie relies on three cases in arguing that Vaillancourt did not possess the 
drugs, but they are inapposite. In United States v. Kitchen, 57 F.3d 516 (7th Cir. 1995), we 
held that a defendant who briefly held drugs to inspect them had not possessed them 
because he had not assented to the transaction. The evidence in this case suggests the 
opposite: Vaillancourt had assented to take the drugs, he just needed to weigh them for 
his and McKenzie’s mutual protection (lest their supplier later feel short‐changed). In 
United States v. Manzella, 791 F.2d 1263 (7th Cir. 1986), we held that a drug broker had 
not possessed drugs with which he had no actual contact. Vaillancourt was a far cry 
from a physically removed broker. He was a mid‐tier distributor with the drugs in his 
car. In United States v. Ortega, 44 F.3d 505 (7th Cir. 1995), we noted that possession 
“implies a right … recognized by the relevant community, which may be an illegal 
community … to control.” Id. at 507. The facts here support a finding that 
Vaillancourt—whose only separation from the drugs sitting in his car was the 
happenstance of having previously lent his key to his associate—had such a right. 
Accord United States v. Lawrence, 788 F.3d 234, 240 (7th Cir. 2015) (“Not only 
can possession be actual or constructive it can also be exclusive or joint.”). The district 
court therefore properly denied McKenzie’s motion for a judgment of acquittal.   

       Finally, McKenzie was not entitled to instruct the jury of his theory of the 
defense—that “possession” was required—because that instruction would have 
misstated the law, for reasons we have explained. See United States v. Prude, 489 F.3d 
873, 882 (7th Cir. 2007). As such, we will not disturb the judgment. 
        
                                                                               AFFIRMED